Per Curiam.
Kelator brought an action of assumpsit for work and labor in justice’s court against the Fisher Electrical Manufacturing Company, and recovered a judgment for $251.16. Tbe amount of the judgment does not appear to have been contested. The sole controversy was whether the claim was entitled'to preference under Act No. 94 of the Public Acts of 1887 (3 How. Stat. § *6028749m et seq.). The justice, holding that it was, so certi fied in his judgment. The defendant appealed the case to the circuit court, and executed a bond in the sum of $510, the condition thereof being that “said Fisher Electrical Manufacturing Company shall prosecute its appeal, * * * and, if a judgment be rendered against it under Act No. 94 of the Public Acts of 1887 in the said circuit court, shall pay the amount of such judgment.” Plaintiff moved to dismiss the appeal for a defective bond. This was refused. Relator asks for the writ of mandamus to compel the court below to dismiss the appeal.
Act No. 94 provides simply for a preference for labor debts in the case of an involvent person or corporation, and requires the court to specify in the judgment the part, portion, or amount of the claim which is preferred. Thereupon execution may issue requiring that the amount of such preferred claim be first made out of the goods and chattels, and, for want thereof, then of the lands and tenements, of the defendant. The suit was commenced by the usual summons, with a declaration upon the common counts and a plea* of the general issue. By the terms of this bond the obligors are only required to pay if the preference is sustained. If the preference is not sustained, then they are not obliged to pay the judgment, although it is a valid one against the defendant. Is this a bond contemplated by the statute ? Appeals are purely statutory. Act No. 94 makes no provision for an appeal on the question of preferences. We must therefore look to the general statute authorizing appeals from justice’s courts. That statute (3 How. Stat. § 7000) provides for a bond to pay the judgment rendered in the circuit court in favor of the appellee. There is no provision for an appeal from a part of the judgment. It follows that the bond is not such as the statute requires, and the writ will issue directing the dismissal of the appeal, unless a valid bond be filed under the rules and practice of the court.